DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 10 and 19 are cancelled. Claim 11 is amended. Claims 1 and 11 are independent claims. Claims 1-9 and 11-18 are currently examined on the merits.
Allowable Claims
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Narushima et al (JP 2010143776 A1, machine translation, "Narushima”) teaches a crystal pulling apparatus for producing a semiconductor ingot, but does not teach, disclose or reasonably suggest that “an inert gas supply fluidly coupled to the feeding tube and in fluid communication with the opening opposite the first end of the feeding tube” as recited in claims 1 and 11. Claims 2-9 and 12-18 are allowable because they depend on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA QI/Primary Examiner, Art Unit 1714